Case 2:21-cv-11587-LJM-APP ECF No. 13, PageID.326 Filed 08/13/21 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

CHERI LYN DEARY,
                                            Case No. 2:21-cv-11587
      Plaintiff,
                                            Hon. Laurie J. Michelson
v.
                                            Magistrate Judge Anthony P. Patti
GREAT LAKES ACQUISITION
CORP. d/b/a GREAT LAKES
CARING and GREAT LAKES
HOME HEALTH SERVICES INC,

      Defendants.


THE MILLER LAW FIRM, P.C.              KIENBAUM HARDY VIVIANO
By: E. Powell Miller (P39487)          PELTON & FORREST, P.LC.
    Marc L. Newman (P51393)            By: Eric J. Pelton (P40635)
    Kevin F. O’Shea (P40586)                Thomas J. Davis (P78626)
950 West University Drive, Suite 300   Attorneys for Plaintiffs
Rochester, Michigan 48307              280 N. Old Woodward Ave. Ste. 400
(248) 841-2200                         Birmingham, MI 48009
epm@millerlawpc.com                    (248) 645-0000
mln@millerlawpc.com                    epelton@khvpf.com
kfo@millerlawpc.com                    tdavis@khvpf.com


 Defendants’ Reply in Support of Their Motion to Dismiss and Request for
Expedited Resolution in Light of Deary’s Failure to Contest the Substance of
            the Motion and Latest Procedural Gamesmanship
Case 2:21-cv-11587-LJM-APP ECF No. 13, PageID.327 Filed 08/13/21 Page 2 of 6




      Plaintiff Deary has no merits defense—none—to Defendants’ arguments that

her hastily-filed declaratory judgment action is improper under the Sixth Circuit’s

five-factor AmSouth Bank test, or under the Colorado River abstention doctrine. See

ECF No. 11, PageID.37-44 & n.3. Instead, she argues that by adding claims for

“substantive” relief to her complaint, this Court “no longer has discretion” to dismiss

the declaratory relief. ECF No. 12, PageID.22. She cites nothing to support this

proposition, nor could she. She is wrong.

      For one thing, as Judge Steeh persuasively held in response to a similar

gambit, a party cannot “seek to end run around” these abstention doctrines by instead

asserting non-declaratory claims that require the same federal-court adjudication of

pending state-law claims that the declaratory judgment sought. Everest Nat'l Ins. Co.

v. USAA Cas. Ins. Co., 2018 WL 500287, at *2 (E.D. Mich. Jan. 22, 2018) (refusing

to “elevate form over substance”). Deary’s “substantive” claims here do just that.

She says that Elara’s lawsuits improperly caused Elara a benefit, and caused her a

detriment, because Elara’s “claims… have no merit” and her conduct was “lawful[]

and proper[].” ECF No. 11, PageID.306, ¶¶ 18-19. The relief sought thus still

requires the Court to determine the issue raised in Elara’s pending state-court

lawsuit: whether Elara’s state-court claims that Deary breached her contract have

merit. Elara’s AmSouth Bank and Colorado River abstention arguments thus still

apply to require dismissal of the entire action.


                                          -1-
Case 2:21-cv-11587-LJM-APP ECF No. 13, PageID.328 Filed 08/13/21 Page 3 of 6




      Moreover, this Court’s discretion in declaratory judgment matters is not an

all-or-nothing proposition. The court’s discretion flows from the language of the

declaratory-judgment statute, which says that a court, “upon the filing of an

appropriate pleading, may declare the rights and other legal relations of any

interested party seeking such declaration, whether or not further relief is or could be

sought.” Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 554 (6th Cir. 2008) (citing 28

U.S.C. § 2201) (emphasis added). As this language reflects, a court has discretion

over whether to permit a declaratory judgment remedy. And, consistent with that

language, courts routinely dismiss declaratory judgment counts contained within

broader complaints, when appropriate under the Amsouth Bank analysis.1

      Deary’s only other argument for avoiding dismissal is that her amended

complaint moots Elara’s pending motion to dismiss. ECF No. 12, PageID.320-21.

Again, she is incorrect. When—as here—the amended complaint is substantively

identical to the original complaint or does not cure the deficiencies raised in motion

to dismiss, the existing motion may still be adjudicated. See generally Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 1476 (3d ed. 2010)




1
 See, e.g., Ratte v. Corrigan, 989 F. Supp. 2d 565, 569 (E.D. Mich. 2013); Northland
Ctr. Michigan, LLC v. City of Southfield, 2017 WL 1544102, at *4 (E.D. Mich. Apr.
28, 2017); Orleans Int'l, Inc. v. Mistica Foods, L.L.C., 2016 WL 3878256, at *5
(E.D. Mich. July 18, 2016); Kreinberg v. Dow Chem. Co., 2007 WL 2782060, at *7-
8 (E.D. Mich. Sept. 24, 2007).

                                         -2-
Case 2:21-cv-11587-LJM-APP ECF No. 13, PageID.329 Filed 08/13/21 Page 4 of 6




(“[i]f some of the defects raised in the original motion remain in the new pleading,

the court simply may consider the motion as being addressed to the amended

pleading.”); accord, e.g., Nevada-Martinez v. Amhad, 2016 WL 1559426, at *2

(E.D. Ky. Apr. 15, 2016) (citing authority). Further, a party’s actions in delaying

adjudication of a dispositive issue should not be rewarded by requiring the re-filing

of a new motion to dismiss. Nevada-Martinez, 2016 WL 1559426, at *2.

      It is important that the Court not reward Deary’s conduct here, as she is trying

to delay the inevitable purely so she may gain a perceived procedural advantage.

Earlier today, instead of filing an answer to Elara’s state-court complaint, Deary filed

a motion for summary disposition under MCR 2.116(C)(6), which allows dismissal

when another “action has been initiated between the same parties involving the same

claim.” Reply Ex. A, State-Court Motion. In that motion, she states that her amended

federal lawsuit “involves the same parties and revolves around the same basic claims

asserted in” the state-court suit, id. at 5—admissions that confirm that dismissal

remains appropriate here under AmSouth Bank and Colorado River. And she

acknowledges that her procedural gambit relies on this Court’s not adjudicating

Elara’s federal motion to dismiss until after the state-court hearing. Id. at 7.

      This gamesmanship should not be tolerated. Deary filed this lawsuit with the

intent of misusing the federal Declaratory Judgment Act to deprive Elara of its

chosen forum. Faced with an irrefutable motion to dismiss that complaint, she added


                                          -3-
Case 2:21-cv-11587-LJM-APP ECF No. 13, PageID.330 Filed 08/13/21 Page 5 of 6




new claims which she admits do not change the fundamental nature of her lawsuit.

The same AmSouth Bank and Colorado River abstention principles set forth in

Elara’s current motion to dismiss remain applicable, and the Court should dismiss

the entire action,2 or at least the declaratory judgment count. Given that Deary offers

no defense on the merits of either abstention doctrine, the Court need not hold a

hearing (as it contemplated in the scheduling order, ECF No. 10), and should rule on

an expedited basis before the state court’s September 15, 2021 hearing.

                                                Respectfully submitted,

                                                By: /s/Thomas J. Davis
                                                   Eric J. Pelton (P40635)
                                                   Thomas J. Davis (P78626)
                                                Attorneys for Plaintiff
                                                280 N. Old Woodward Ave., Ste. 400
                                                Birmingham, MI 48009
                                                (248) 645-0000
                                                epelton@khvpf.com
Dated: August 13, 2021                          tdavis@khvpf.com




2
 Even if the amended complaint was not a naked attempt to recast declaratory-
judgment relief in “substantive” terms, there are numerous other reasons to dismiss
Deary’s new claims. In fact, the gravamen of Deary’s new claims—that Elara can
be sued for the harm it allegedly caused Deary by filing lawsuits—has been explicitly
rejected in Michigan. In Early Detection Ctr., P.C., v. New York Life Ins. Co., the
Court of Appeals dismissed a complaint alleging various tort claims, including IIED,
invasion of privacy, and intentional interference with a business relationship where
the alleged wrongdoing was the defendants’ filing of a “groundless” lawsuit. 157
Mich. App. 618 (1986). As the court held, there is “nothing illegal, unethical or
fraudulent in filing a lawsuit, whether groundless or not.” Id. at 631. And here,
Elara’s lawsuits are hardly groundless. ECF No. 9, PageID.48.
                                          -4-
Case 2:21-cv-11587-LJM-APP ECF No. 13, PageID.331 Filed 08/13/21 Page 6 of 6




                           CERTIFICATE OF SERVICE

         I hereby certify that on August 13, 2021, I served the foregoing document on

the above listed attorneys through the Court’s electronic filing system.



                                               /s/ Jill A. Hall
                                               Jill A. Hall,
                                                Legal Assistant
                                               Kienbaum Hardy Viviano
                                                 Pelton & Forrest, P.L.C.

422638
